=================================================================
This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 212 SSM 23
The People &c.,
            Respondent,
        v.
Karl Chu-Joi, &c.,
            Appellant.




            Submitted by Elisha Rudolph, for appellant.
            Submitted by Rona I. Kugler, for respondent.




MEMORANDUM:
     The order of the Appellate Division should be affirmed.
     Defendant Chu-Joi1 appeals from an order of the Appellate


     1
         Defendant is also known as Karl, Chu-Joy, and Chujoi.

                                - 1 -
                               - 2 -                     No. SSM 23

Division, Second Department, which affirmed Supreme Court's
denial, without a hearing, of defendant's CPL 440.20 motion to
set aside his sentence.   Defendant contends that his allegations
and supporting documents establish he was fifteen years old at
the time of the offense and therefore should have been sentenced
as a juvenile offender not as an adult.   In support of his
motion, defendant, who was born in Peru, attached a copy of his
baptismal and birth certificates, documents that his former legal
name was "Karl Sebastian Hondermann Pino," and affidavits
alleging that his now deceased grandparents had fraudulently
created the birth certificate on record with the Peruvian
government.   In opposition, the People submitted the following
documents provided by the Peruvian government: (1) a letter from
the Archdiocese stating that defendant's purported baptismal
certificate is a "forgery"; (2) an official birth certificate
from the National Identification and Civil Registry of Peru
indicating "Karl Hondermann Pino" was born June 24, 1976; and (3)
a letter that a new "extraordinary registration" for defendant,
listing a 1977 birth date, was filed in 2011.   The People also
submitted a copy of defendant's Peruvian passport, which
indicated he was born in 1976, and which defendant himself had
presented to the court in connection with a previous crime, to
demonstrate that he was only fifteen years old at the time.
          A court can "determine on written submissions whether
the motion can be decided without a hearing" (People v


                               - 2 -
                                 - 3 -                       No. SSM 23

Satterfield, 66 NY2d 796, 799 [1985]).       Under CPL 440.30[4], a
court may deny a CPL 440.20 motion without a hearing where an
allegation of fact essential to support the motion is
"conclusively refuted by unquestionable documentary proof," or
"contradicted by a court record or other official document" and
"there is no reasonable possibility that such allegation is true"
(CPL 440.30 [4][c],[d]).
            The People provided "unquestionable documentary proof"
from the Peruvian government that defendant was sixteen at the
time of the murder, effectively refuting any reasonable
possibility that defendant's claims were accurate.       Moreover, the
court was not required to credit defendant's evidence of fraud
that was self-serving and uncorroborated, nor allegations that
the records provided by the Peruvian government were forgeries
created by defendant's grandparents (see People v White, 309 NY
636, 641 [1956] [court does not have "to accept every sworn
allegation as true"]). Therefore, the Appellate Division did not
abuse its discretion when it affirmed the trial court's decision
(see People v Friegood, 58 NY2d 467 [1983]).
*   *   *    *   *   *   *   *    *      *   *   *   *   *   *   *    *
On review of submissions pursuant to section 500.11 of the Rules,
order affirmed, in a memorandum. Chief Judge Lippman and Judges
Pigott, Rivera, Abdus-Salaam, Stein and Fahey concur.

Decided December 15, 2015




                                 - 3 -